UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                  )
THE NAVAJO NATION,                )
                                  )
                Plaintiff,        )
                                  ) Civil Action No. 99-469(EGS)
                v.                )
                                  )
PEABODY HOLDING CO.,              )
INC., et al.,                     )
                                  )
                Defendants.       )
                                  )

                                 ORDER

     On March 6, 2008, the Court referred this case to Magistrate

Judge Alan Kay for a Report and Recommendation.     On March 20,

2008, Plaintiff filed a Motion for Protective Order, and

Defendants filed a Motion to Compel Production of Documents.       The

motions were fully briefed, and Magistrate Judge Kay issued a

Report and Recommendation on June 13, 2008.    The Court has

considered Plaintiffs’ objections to the Report and

Recommendation, the responses and replies thereto, the applicable

law, and the entire record.    Pursuant to Local Civil Rule

72.3(c), the Court accepts the findings and adopts the

Recommendation of Magistrate Judge Kay contained in the June 13

Report.   Accordingly, it is by the Court hereby

     ORDERED that Plaintiff’s Motion for Protective Order and

Order Requiring the Returns of Navajo Nation’s Privileged

Materials is DENIED; and it is

                                   1
     FURTHER ORDERED that Defendants’ Motion to Compel Production

of Documents Withheld by the Navajo Nation with respect to (1)

all documents that the Navajo Nation disclosed to the Hopi during

the Possessory Interest Tax (“PIT”) litigation and (2) the 578

documents relating to the same subject matter as the documents

that the Navajo Nation disclosed to the Hopi during the PIT

litigation or to Defendants during the instant litigation is

GRANTED; and it is

     FURTHER ORDERED that Defendants’ Renewed Motion to Compel

with respect to privileged documents that bear on the Navajo

Nation’s claims of fraudulent concealment and justifiable

reliance is DENIED; and it is

     FURTHER ORDERED that Plaintiffs and Defendant shall file a

joint recommendation by February 9, 2009 for future proceedings;

in the event that the parties are unable to agree on a joint

proposal, the parties shall file separate proposals on the issues

on which they cannot reach an agreement.

     SO ORDERED.


Signed:   Emmet G. Sullivan
          United States District Judge
          January 9, 2009




                                2